Citation Nr: 0305931	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  02-16 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts




THE ISSUE

Entitlement to service connection for a back disability.




ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel









INTRODUCTION

The veteran served on active duty from July 1953 to July 
1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by RO.  



REMAND

After review of the veteran's claims file, the Board notes 
that in a January 2003 letter, the veteran requested a 
hearing before a Member of the Board at the RO in Boston, 
Massachusetts, which to date has not been scheduled.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate steps to 
schedule this hearing at the earliest 
opportunity.  Please note that the 
veteran has requested that the hearing 
preferably take place after May 1, 2003.  

Thereafter, if indicated, the case should be returned for the 
purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




